Citation Nr: 0321174	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  00-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of entitlement to Department 
of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran, who died in August 1994, served on active duty 
from August 1970 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from adverse action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. The veteran and the appellant were married in October 
1959.

2. The veteran and the appellant were divorced in August 
1972.

3. The appellant remarried in Tennessee in December 1975.

4. The appellant's remarriage ended in divorce in August 
1981.

5. The veteran died in August 1994.

6. The veteran's death certificate identifies him as a widow 
with no surviving spouse.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits. 38 
U.S.C. §§ 101(14), 1311(e) (West 2002); 38 C.F.R. §§ 3.1(j), 
3.5 (a)(1); 3.50, 3.55 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Applicability of the Veterans Claims Assistance Act

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), as implemented by VA 
regulations, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), which became effective during the pendency of 
this appeal.  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Veteran's Appeals in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  The VCAA also imposes a significant duty 
to assist an appellant with his claim and to provide him with 
notice of the evidence needed to support his claim.  The VCAA 
is applicable to claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Nevertheless, in the present case, the law is dispositive of 
the claim.  The VCAA, therefore, is not applicable, since it 
would have no effect on the outcome of this appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002) (citing 
Smith v. Gober, 14 Vet. App. 227, 231 (2000) and Dela Cruz v. 
Principi,15 Vet. App. 143, 149 (2001)); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  

Since there is no reasonable possibility that any assistance 
to the appellant would substantiate her claim, VA's duty to 
assist the appellant in the instant claim has been fulfilled.  
See 38 U.S.C.A. §§ 5103A (a) (2) (West 2002); 38 C.F.R. § 
3.159(d) (2002).  The appellant, therefore, is not prejudiced 
by appellate review and the Board can issue a final decision.

II.	Status of Appellant As Veteran's Surviving Spouse For 
Purposes of 38 U.S.C.A. § 1318

Dependency and Indemnity Compensation (DIC) is a payment made 
by VA to a veteran's surviving spouse, child, or parent 
because of a service-connected death occurring after December 
31, 1956.  38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 
3.5(a)(1) (2002).

Except as provided in 38 C.F.R. § 3.52 (2002) (pertaining to 
marriages which are deemed valid), a "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (2002) and who 
was the spouse of the veteran at the time of the veteran's 
death (1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death, except 
where there was a separation, which was due to the misconduct 
of, or procured by the veteran without the fault of the 
spouse and (2) except as provided in 38 C.F.R. § 3.55 (2002) 
(pertaining to continuous cohabitation) has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held herself out openly to the public to be the spouse of 
such other person. 38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50 (2002).

The claims file contains a marriage certificate that 
indicates the appellant and the veteran were married in 
October 1959 in the state of Washington.  

A copy of the Order Modifying Final Decree of Divorce 
(Order), however, establishes that the appellant and the 
veteran were divorced in the state of Washington, in August 
1972.  The Order further indicates that the appellant was the 
cross-complainant in that proceeding.  The Board also notes 
that the Order indicates that at the time of their divorce, 
the appellant and veteran had three children, whose 
approximate ages were 12, 9 and 8 years old.  The fact that 
the appellant had children with the veteran, however, has no 
effect on her status as a surviving spouse for the purpose of 
claiming VA death benefits for herself.  

The claims file also contains a copy of appellant's marriage 
license, which relates to her subsequent marriage, in 
December 1975, in the state of Tennessee.  This marriage also 
ended in divorce, in August 1981, as indicated by the 
corresponding divorce decree contained in the claims file.

The veteran's death certificate indicates that he died in 
August 1994.  Significantly, it also lists the veteran as a 
widow with no surviving spouse, at the time of his death.

In May 1999, the appellant applied for DIC (VA Form 21-534) 
as the surviving spouse of the veteran.  On her application, 
she also claimed that the veteran's death was service-
connected.  

In the present case, the evidence of record does not 
demonstrate that the appellant was the veteran's supporting 
spouse.  Although the appellant and the veteran were married 
in October 1959, they divorced in August 1972 (nearly 22 
years before the veteran's death).  Furthermore, in 1975, the 
appellant remarried.  This marriage, however, also ended in 
divorce.  The appellant does not contend, nor does the 
evidence show, that she and the veteran remarried or that she 
subsequently lived with the veteran and held herself out 
openly to the public as the veteran's spouse.  In addition, 
according to the veteran's death certificate, at the time of 
his death, he was a widow with no surviving spouse.  The 
appellant, therefore, was not the veteran's spouse at the 
time of his death, in August 1994, and cannot be considered a 
surviving spouse for the purpose of entitlement to VA death 
benefits.    
The law is dispositive of the issue; and, therefore, the 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

ORDER

As the appellant is not the veteran's surviving spouse, the 
benefits sought on appeal are denied.



	                        
____________________________________________
	MARK W. GREENSTREET 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

